Citation Nr: 0201280	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  99-00 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
the provisions of Chapter 35 of Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1954.  He died in October 1997, and the appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the claims.

The appellant provided testimony at a personal hearing before 
personnel at the RO, a transcript of which is of record.  
Additionally, it is noted that the appellant had also 
requested a personal hearing before a Member of the Board in 
conjunction with her appeal, but withdrew this request in May 
2000.

It is noted that this case was previously before the Board in 
July 2000, at which time the Board denied the claims.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  By a March 2001 
Order, the Court vacated the Board's decision and remanded 
for consideration of Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).




FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the appellant's claims has been completed.

2.  The cause of the veteran's death was heart and lung 
disease.

3.  The veteran had no service-connected disabilities at the 
time of his death.

4.  The veteran's heart and lung diseases began many years 
after service, and there is no competent medical evidence on 
file that these diseases, or any other disability that caused 
or materially contributed to the veteran's death, was 
incurred in or aggravated by his period of active duty.

5.  The veteran did not have a permanent total service-
connected disability in existence at the date of death and he 
did not die as a result of a service-connected disability.


CONCLUSION OF LAWS

1.  The appellant is not entitled to a grant of service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.312 (2001); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The required conditions for eligibility for dependents' 
educational assistance have not been met.  38 U.S.C.A. 
§§ 3500, 3501 (West 1991); 38 C.F.R. § 3.807 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated above, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the VCAA became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

For the reasons stated below, the Board finds that VA's 
duties under the VCAA, to include the implementing regulatory 
provisions of 38 C.F.R. § 3.159, have been fulfilled.  Thus, 
no additional assistance to the appellant is required based 
on the facts of the instant case.

I.  Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In the 
case of contributory cause of death, it must be shown that a 
service-connected disability contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312(c)(1).

Service connection was not in effect for any disability 
during the veteran's lifetime.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).


Background.  The veteran's death certificate reflects that he 
died in October 1997.  His immediate cause of death was 
cardiorespiratory arrest, due to or as a consequence of 
pneumonia.  Other significant conditions noted as 
contributing to death but not related were severe 
arteriosclerotic heart disease and diabetes.

The appellant has contended that the veteran's death should 
be service connected on the basis that his death was related 
to one or more disabilities incurred in service. She has 
advanced two theories in support of her claim:

(1) that diabetes mellitus, diagnosed 
years after the veteran's separation from 
service, was related to an injury to the 
pancreas sustained in one or more 
parachute jumps in service in which the 
veteran sustained back injuries, and 
diabetes materially or substantially 
contributed to the veteran's death;

(2) or, in the alternative, the veteran 
incurred a chronic back disorder in 
service, which eventually aggravated non-
service connected diabetes mellitus, 
which, in turn, materially or 
substantially contributed to the 
veteran's death.

The veteran's service medical records contain no evidence 
that he had any heart or lung problems during active service.  
In fact, his heart, as well as his lungs and chest, were 
clinically evaluated as normal on both his March 1951 
enlistment and March 1954 discharge examinations.  Also, 
chest X-ray was found to be negative on the discharge 
examination.  It is further noted that these records contain 
no competent medical findings of diabetes or back trauma 
during active service.  His spine was clinically evaluated as 
normal on both his enlistment and discharge examinations.

Service connection was not in effect for any disability 
during the veteran's lifetime.  However, the record reflects 
that he submitted various claims of entitlement to service 
connection for diabetes and a back disorder during his 
lifetime which were denied by various decisions.  For 
example, a January 1997 Board decision found that new and 
material evidence had not been presented to reopen claims of 
service connection for diabetes mellitus and a low back 
disability.  Although the veteran appealed this decision to 
the Court, a September 1997 Court Order reflects that he 
withdrew the appeal and it was dismissed accordingly.

The evidence on file includes VA and private medical records 
dated from 1982 to 1996, including examination reports, which 
reflect treatment on various occasions for diabetes, low back 
problems, and heart problems.  With respect to the heart 
problems, the Board notes that these records reflect that the 
veteran had a history of myocardial infarction in 1982 and 
1984.  Records from March 1984 include impressions of 
ischemic heart disease with recent inferior myocardial 
infarction; hypokinetic diaphragmatic and posterior basal 
segments of the left ventricle; coronary disease manifested 
by total occlusion proximal right coronary artery; posterior 
hypotensions, possibly related to diabetic autonomic 
neuropathy and/or mitral valve prolapse; and rule out 
significant bradyarrhythmias.  In September 1987, the veteran 
underwent triple coronary artery bypass surgery.  Records 
dated in October 1994 note a medical history of myocardial 
infarction in 1982 with the placement of a temporary pacer; 
and myocardial infarction probably in March 1994, requiring 
five days of hospitalization.  A March 1996 VA general 
medical examination includes diagnoses of unstable angina, 
and status post myocardial infarction, inferior, 1982, with 
triple bypass in 1984.  Additionally, it is noted that these 
records include findings of hypertension.  These records also 
indicate that the veteran's diabetes, low back problems, and 
heart problems all originated many years after his discharge 
from active service.  Further, these records contain no 
competent medical evidence which relates any of these 
disabilities to active service.

In addition to the veteran's death certificate, the appellant 
has submitted a copy of the veteran's autopsy report 
conducted in October 1997.  Final anatomic diagnoses were 
severe atherosclerotic/ischemic heart disease, with status 
post coronary artery bypass grafting, and multiple old 
myocardial infarcts and myocardial fibrosis; cardiac left 
ventricular hypertrophy (580g), consistent with history of 
hypertension; diffuse pulmonary edema and pneumonitis with 
hyaline membranes, consistent with adult respiratory distress 
syndrome; severe hepatic central lobular venous congestion, 
with central venous sclerosis; congestive splenomegaly; and 
diffuse bilateral glomerulosclerosis, consistent with 
diabetic nephropathy (history of diabetes mellitus, 
clinically).  Based on his findings, the physician who 
conducted the autopsy concluded that the veteran's cause of 
death was cardiorespiratory failure due to severe 
atherosclerotic/ischemic heart disease and severe pulmonary 
edema and pneumonitis with hyaline membranes.

The record also contains an August 1999 private medical 
statement which indicated that a back injury may have played 
a role in the veteran's developing diabetes.  Specifically, 
it was stated that the veteran's back problems seemed to 
aggravate his diabetes, and that his blood sugars would vary 
greatly, depending on the amount of stress he was dealing 
with concerning the pain, and the amount of exercise he tried 
to do in order to help alleviate his pain.

At the July 1999 personal hearing, the appellant essentially 
contended that the veteran's diabetes and back disorder were 
incurred during his period of active service.  She 
acknowledged that the veteran was found to be diabetic in 
1959, but contended that he had developed an unusual thirst 
during service, and had high blood sugars, both of which were 
signs of diabetes.  Additionally, she contended that the 
veteran injured his back in 2 parachute jumps during service, 
and that he also injured his pancreas, which could have 
caused his diabetes.  She also testified that the veteran had 
a back brace when she met him in 1956, and that he had had it 
since service.  It is noted that the appellant described the 
difficulty she had had in trying to obtain evidence, 
including the fact that a number of the physicians who had 
treated the veteran were either deceased or had no records.  
The appellant pointed out the fact that 38 C.F.R. § 3.309 
listed arteriosclerosis as a chronic condition, and that this 
condition was listed on the veteran's autopsy report.  
Further, the Hearing Officer who conducted this hearing noted 
that they had gone off record to discuss what type of 
evidence the appellant would need to successfully present her 
dependency and indemnity compensation claim.  The Hearing 
Officer also noted that the appellant stated that she was 
going to try to obtain additional evidence, and that the RO 
would wait 30 to 60 days for her to submit that evidence.

Also on file are lay statements from a former co-worker of 
the veteran, dated in February 1995, and the veteran's 
sister, dated in July 1999.  Both of these statements 
essentially contend that the veteran had no back problems 
prior to service, but that he had back problems after his 
discharge from service.

Following the Court's Order, correspondence was sent to the 
appellant's attorney as to whether there was any additional 
evidence or argument to submit in support of the appellant's 
claim.  In an October 2001 statement, the appellant's 
attorney contended that this case should be remanded for the 
RO to consider the VCAA in the first instance, unless a 
favorable decision could be granted regarding the appellant's 
claims.  Further, the attorney requested that the appellant 
be informed if additional information was needed in order to 
obtain relevant private or federal records.  Also, it was 
requested that the appellant be informed of what types of 
evidence would substantiate these claims.  Moreover, it was 
requested that an independent medical expert opinion be 
obtained in conjunction with this case. 


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death. 

Initially, the Board notes that nothing on file shows that 
the appellant has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, her contentions cannot constitute competent 
medical evidence.

The Board notes that the veteran's service medical records do 
not show that he had heart, lung, and/or back problems during 
active service, nor was he diagnosed with diabetes therein.  
In fact, his spine, heart, lungs and chest were all 
clinically evaluated as normal at the time of his discharge 
from service.  Moreover, the post-service medical records do 
not show any evidence of these disabilities until many years 
after the veteran's period of active service.  

The evidence on file, particularly the veteran's death 
certificate and autopsy report, reflects that his death was 
due to heart and lung disease.  As already stated, no such 
disabilities were shown by the evidence on file until many 
years after service.  Furthermore, there is no competent 
medical nexus evidence on file which otherwise relates these 
disabilities to active service.  In short, the evidence does 
not support a finding that the cause was due to his active 
service.  

With respect to the appellant's contentions, the Board finds 
that even if the veteran's back disorder and diabetes were 
incurred during service, the evidence on file does not show 
that either of these disabilities materially or substantially 
contributed to the veteran's death.  There is no reference to 
the veteran's low back disorder on either his death 
certificate or autopsy report.  Granted, diabetes is noted on 
the death certificate under other significant conditions 
contributing to death "but not related ..."  (Emphasis 
added).  More importantly, the autopsy report makes no 
reference to diabetes as the cause of the veteran's death.  
Since the autopsy was conducted for the sole purpose of 
determining the cause of the veteran's death, the Board 
concludes that it is the most persuasive evidence regarding 
this issue.  As the autopsy report makes no reference to the 
veteran's diabetes, or his back disorder, the Board concludes 
that neither disability materially or substantially 
contributed to the veteran's death.

In regard to the fact that the veteran's autopsy report and 
death certificate noted arteriosclerosis, the Board 
acknowledges that this disability, as well as diabetes 
mellitus, are listed as chronic diseases under 38 C.F.R. 
§ 3.309(a).  However, this regulation, in conjunction with 
38 C.F.R. § 3.307, only provides for presumptive service 
connection for these disabilities if they are diagnosed and 
found to be manifest to a compensable degree during service 
or within the first post-service year.  As these disabilities 
were first diagnosed many years after service, these 
regulatory provisions are inapplicable to the instant case.

There being no other evidence on file to support the 
appellant's claim of service connection for the cause of the 
veteran's death, the Board finds that the preponderance of 
the evidence is against the claim, and it must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

As noted above, the appellant's attorney contended that this 
case should be remanded to the RO for consideration of the 
VCAA, and additional development.  However, the Board finds 
that the appellant was advised of the evidence necessary to 
substantiate her claim by the December 1998 Statement of the 
Case, the August 1999 Supplemental Statement of the Case, and 
by the Hearing Officer at the July 1999 personal hearing.  
Further, the Board's prior decision in July 2000 informed the 
appellant that she needed competent medical nexus evidence 
relating the cause of the veteran's death to his active 
service in order to substantiate her claim.  Moreover, there 
does not appear to be any pertinent medical evidence that is 
not of record or requested by the RO.  At the July 1999 
personal hearing, the appellant indicated that any additional 
pertinent medical records were not available.  See Counts v. 
Brown, 6 Vet. App. 473 (1994) (VA has no obligation to seek 
evidence which the veteran acknowledges does not exist, or 
which is plainly not relevant, or which is plainly cumulative 
of evidence already of record).

In regard to the attorney's request for an independent 
medical opinion, the Board notes that the VCAA reflects that 
the duty to assist shall include obtaining a medical opinion 
when it is necessary to make a decision on the claim.  An 
examination or opinion shall be treated as being necessary to 
make a decision on the claim if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  § 3 of the VCAA (codified as amended 
at 38 U.S.C. § 5103A(d) (West Supp. 2001)); see also 66 Fed. 
Reg. at 45626-45627, 45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  Applying these requirements to the 
circumstances of this case, the Board notes that it has 
already determined that there is no competent medical 
evidence which indicates that the heart and lung diseases 
which caused the veteran's death were related to his period 
of active service.  Further, there is no competent medical 
evidence that any other disability which may have been 
incurred or aggravated during service contributed materially 
or substantially to the veteran's death.  Therefore, the 
Board concludes that no such medical opinion is necessary 
under the VCAA, to include the implementing regulatory 
provisions of 38 C.F.R. § 3.159.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis, 6 Vet. App. at 430 (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Thus, 
the Board concludes that further development and further 
expending of VA's resources is not warranted.

In making the above determination, the Board is cognizant of 
the fact that the claim was previously denied as not well 
grounded.  However, both the RO and the Board considered all 
of the relevant evidence of record and all of the applicable 
law and regulations in the prior decisions in this case.  
Moreover, for the reasons stated above, the Board has 
determined that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  Accordingly, the 
appellant was not prejudiced by the Board's decision to 
proceed with appellate review of the instant case.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

II.  Chapter 35 Education Benefits

For the purposes of dependents' educational assistance under 
Chapter 35, Title 38, United States Code, a surviving spouse 
of the veteran will have basic eligibility for benefits where 
the veteran had a permanent total service-connected 
disability in existence at the date of death; or where the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807(a).  

In this case, the veteran had no service-connected 
disabilities at the time of his death.  Thus, it is axiomatic 
that he did not have a permanent total service-connected 
disability at the time of his death.  Moreover, as decided 
above, the cause of the veteran's death is not service-
related.  Accordingly, the Board finds that the appellant has 
not met the conditions for eligibility for dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.  
Therefore, her claim must be denied as a matter of law.  
Sabonis, supra (when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

With respect to the VCAA, the Board notes that this law made 
no changes in the requirements for a grant of education 
assistance under Chapter 35, Title 38.  The appellant was 
informed of these requirements by the December 1998 Statement 
of the Case, and the prior Board decision of July 2000.  
Furthermore, as the law and not the facts is dispositive in 
this case, there does not appear to be any reasonable 
possibility that any additional assistance would aid in 
substantiating the appellant's claim.  See § 3 of the VCAA 
(codified at 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001)).  
Consequently, a remand would serve no useful purpose based on 
the facts of this case.  See Soyini, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

